--------------------------------------------------------------------------------

EXHIBIT 10.9
 
KIRBY CORPORATION


2000 NONEMPLOYEE DIRECTOR STOCK PLAN


ARTICLE I
GENERAL


Section 1.1.           Purpose. The purpose of this Plan is to advance the
interests of Kirby Corporation, a Nevada corporation (the “Company”), by
providing an additional incentive to attract and retain qualified and competent
directors, upon whose efforts and judgment the success of the Company is largely
dependent, through the encouragement of stock ownership in the Company by such
persons.


Section 1.2.           Definitions. As used herein, the following terms shall
have the meaning indicated:


(a)           “Award” means a grant under this Plan in the form of an Option or
Restricted Stock.


(b)           “Board” means the Board of Directors of the Company.


(c)           “Change in Control” means the occurrence of any of the following
events:


(i)           Any “person” (as such term is used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended) becomes the beneficial
owner, directly or indirectly, of voting securities representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
voting securities or, if a person is the beneficial owner, directly or
indirectly, of voting securities representing thirty percent (30%) or more of
the combined voting power of the Company’s outstanding voting securities as of
the date a particular Award is granted, such person becomes the beneficial
owner, directly or indirectly, of additional voting securities representing ten
percent (10%) or more of the combined voting power of the Company’s then
outstanding voting securities;


(ii)           During any period of twelve (12) months, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
a majority of the Directors unless the election, or the nomination for election
by the Company’s stockholders, of each new Director was approved by a vote of at
least a majority of the Directors then still in office who were Directors at the
beginning of the period;


(iii)           (A) Any consolidation or merger of the Company or any Subsidiary
that results in the holders of the Company’s voting securities immediately prior
to the consolidation or merger having (directly or indirectly) less than a
majority ownership interest in the outstanding voting securities of the
surviving entity immediately after the consolidation or merger, (B) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company or (C)
the liquidation or dissolution of the Company;
 

--------------------------------------------------------------------------------

(iv)           The stockholders of the Company accept a share exchange, with the
result that stockholders of the Company immediately before such share exchange
do not own, immediately following such share exchange, at least a majority of
the voting securities of the entity resulting from such share exchange in
substantially the same proportion as their ownership of the voting securities
outstanding immediately before such share exchange; or


(v)           Any tender or exchange offer is made to acquire thirty percent
(30%) or more of the voting securities of the Company, other than an offer made
by the Company, and shares are acquired pursuant to that offer.


For purposes of this definition, the term “voting securities” means equity
securities, or securities that are convertible or exchangeable into equity
securities, that have the right to vote generally in the election of Directors.


(d)           “Code” means the Internal Revenue Code of 1986, as amended.


(e)           “Committee” means the Compensation Committee, if any, appointed by
the Board.


(f)           “Compensation Plan” means the written plan or program in effect
from time to time, as approved by the Board, which sets forth the compensation
to be paid to Eligible Directors.


(g)           “Date of Grant” means the date on which an Option or Restricted
Stock is granted to an Eligible Director.


(h)           “Director” means a member of the Board.


(i)           “Eligible Director” means a Director who is not an employee of the
Company or a Subsidiary.


(j)           “Existing Plan” means the 2000 Nonemployee Director Stock Option
Plan as adopted by the Board on September 22, 2000 and as amended through April
24, 2012.


(k)           “Fair Market Value” of a Share means the closing price on the New
York Stock Exchange on the day of reference. If the Shares are not listed for
trading on the New York Stock Exchange, the Fair Market Value on the date of
reference shall be determined by any fair and reasonable means prescribed by the
Committee.


(l)           “Nonincentive Stock Option” means an option that is not an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended.


(m)           “Option” means any option granted under this Plan.
 
2

--------------------------------------------------------------------------------

(n)           “Optionee” means a person to whom a stock option is granted under
this Plan or any successor to the rights of such person under this Plan by
reason of the death of such person.


(o)           “Payment Date” means the last day of a calendar quarter.


(p)           “Plan” means this 2000 Nonemployee Director Stock Plan for Kirby
Corporation.


(q)           “Restricted Stock” means Shares granted under this Plan that are
subject to restrictions described in Article III and the Compensation Plan.


(r)           “Share” means a share of the common stock, par value ten cents
($0.10) per share, of the Company.


(s)           “Subsidiary” means any corporation (other than the Company) in any
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Option, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.


Section 1.3.           Total Shares and Limitations.


(a)           The maximum number of Shares that may be issued under this Plan
shall be One Million Five Hundred Thousand (1,500,000) Shares, which may be from
Shares held in the Company’s treasury or from authorized and unissued Shares. If
any Award granted under the Plan shall terminate, expire or be cancelled or
surrendered as to any Shares, new Options may thereafter be granted covering
such Shares or such Shares may thereafter be issued as Restricted Stock. All
Share numbers in the Plan reflect the 2-for-1 split of the common stock of the
Company effected on May 31, 2006.


(b)           The maximum aggregate number of Shares that may be issued upon the
exercise of Options granted pursuant to Section 2.3 or as Restricted Stock
pursuant to Section 3.3 shall be Ten Thousand (10,000) Shares.


ARTICLE II
STOCK OPTIONS


Section 2.1.           Grant of Options. Options shall be granted to Eligible
Directors as provided in Section 2.2 and may be granted in the discretion of the
Committee as provided in Section 2.3. All Options shall be Nonincentive Stock
Options. Each Option shall be evidenced by an option agreement containing such
terms deemed necessary or desirable by the Committee that are not inconsistent
with the Plan or any applicable law. Neither the Plan nor any Option shall
confer upon any person any right to continue to serve as a Director.


Section 2.2.           Election to Receive Options. If the Compensation Plan
permits Eligible Directors to elect to receive an Option in lieu of all or part
of Director fees otherwise payable in cash, each Eligible Director who has
properly and timely made such election as provided in the Compensation Plan
shall be granted an Option for a number of Shares equal to (i) the amount of the
fee such Eligible Director elects to receive in the form of an Option divided by
(ii) the Fair Market Value of a Share on the Date of Grant multiplied by (iii)
3, with the result rounded to the nearest whole Share.
 
3

--------------------------------------------------------------------------------

Section 2.3.           Discretionary Grant of Options. The Committee may in its
discretion grant Options to Eligible Directors in addition to the Options
granted pursuant to Section 2.2.


Section 2.4.           Option Price. The option price per Share for any Option
shall be the Fair Market Value on the Date of Grant.


Section 2.5.           Date of Grant.


(a)           The Date of Grant of an Option granted under Section 2.2 shall be
the date of the next annual meeting of stockholders after the election by the
Eligible Director pursuant to the Compensation Plan to receive the Option in
lieu of cash fees, except that, for an Eligible Director elected between annual
stockholder meetings, the Date of Grant shall be the date of his or her election
as a Director.


(b)           The Date of Grant of an Option granted under Section 2.3 shall be
the date on which the Committee takes formal action to grant the Option or such
later date as may be specified by the Committee when granting the Option.


Section 2.6.           Vesting.


(a)           An Option granted under Section 2.2 shall become exercisable on
the Payment Date(s) following the Date of Grant as provided in this Section
2.6(a). The number of Shares as to which an Option granted under Section 2.2
will become exercisable on each Payment Date after the Date of Grant shall equal
the number of Shares subject to the Option divided by the number of Payment
Dates occurring after the Date of Grant and before the first anniversary of the
most recent annual meeting of stockholders of the Company.


(b)           An Option granted under Section 2.3 shall become exercisable six
months after the Date of Grant.


(c)           Notwithstanding the other provisions of this Section 2.6, (i) an
Option shall only become exercisable as provided in this Section 2.6 if the
Optionee is a Director at the time the Option would otherwise become exercisable
and (ii) upon the occurrence of a Change in Control, all Options outstanding at
the time of the Change in Control shall become immediately exercisable.


Section 2.7.           Term of Options. The portion of an Option that is
exercisable shall automatically and without notice terminate upon the earlier of
(a) one (1) year after the Optionee ceases to be a Director for any reason or
(b) ten (10) years after the Date of Grant of the Option. The portion of an
Option that is not exercisable shall automatically and without notice terminate
at the time the Optionee ceases to be a Director for any reason.
 
4

--------------------------------------------------------------------------------

Section 2.8.           Exercise of Options. Any Option may be exercised in whole
or in part to the extent exercisable in accordance with Section 2.6. An Option
shall be deemed exercised when (i) the Company has received written notice of
such exercise in accordance with the terms of the Option and (ii) full payment
of the aggregate option price of the Shares as to which the Option is exercised
has been made. Unless further limited by the Committee in any Option, the option
price of any Shares purchased shall be paid solely in cash, by certified or
cashier’s check, by money order, by personal check or with Shares owned by the
Optionee for at least six months, or by a combination of the foregoing. If the
option price is paid in whole or in part with Shares, the value of the Shares
surrendered shall be their Fair Market Value on the date received by the
Company.


Section 2.9.           Adjustment of Shares.


(a)           If at any time while the Plan is in effect or unexercised Options
are outstanding, there shall be any increase or decrease in the number of issued
and outstanding Shares through the declaration of a stock dividend or through
any recapitalization resulting in a stock split, combination or exchange of
Shares, then and in such event:


(i)           appropriate adjustment shall be made in the maximum number of
Shares then subject to being optioned under the Plan, and the numbers of Options
to be granted under Sections 2.2 and 2.3, so that the same proportion of the
Company’s issued and outstanding Shares shall continue to be subject to being so
optioned, and


(ii)           appropriate adjustment shall be made in the number of Shares and
the exercise price per Share thereof then subject to any outstanding Option, so
that the same proportion of the Company’s issued and outstanding Shares shall
remain subject to purchase at the same aggregate exercise price.


(b)           In the event of a merger, consolidation or other reorganization of
the Company in which the Company is not the surviving entity, the Board or the
Committee may provide for any or all of the following alternatives: (i) for
Options to become immediately exercisable, (ii) for exercisable Options to be
cancelled immediately prior to such transaction, (iii) for the assumption by the
surviving entity of the Plan and the Options, with appropriate adjustments in
the number and kind of shares and exercise prices or (iv) for payment in cash or
stock in lieu of and in complete satisfaction of Options.


(c)           Any fractional shares resulting from any adjustment under this
Section 2.9 shall be disregarded and each Option shall cover only the number of
full shares resulting from such adjustment.


(d)           Except as otherwise expressly provided herein, the issuance by the
Company of shares of its capital stock of any class, or securities convertible
into shares of capital stock of any class, either in connection with direct sale
or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number of or exercise price of Shares then subject
to outstanding Options granted under the Plan.
 
5

--------------------------------------------------------------------------------

(e)           Without limiting the generality of the foregoing, the existence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the Shares subject to outstanding
Options; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise.


Section 2.10.           Transferability of Options. Each Option shall provide
that such Option shall not be transferable by the Optionee otherwise than by
will or the laws of descent and distribution and that so long as an Optionee
lives, only such Optionee or his guardian or legal representative shall have the
right to exercise such Option.


Section 2.11.           Issuance of Shares. No person shall be, or have any of
the rights or privileges of, a stockholder of the Company with respect to any of
the Shares subject to any Option unless and until such Shares (whether in
certificated or in book entry or other electronic form) shall have been issued
and delivered to such person. As a condition of any transfer of Shares, the
Committee may obtain such agreements or undertakings, if any, as it may deem
necessary or advisable to assure compliance with any provision of the Plan, any
agreement or any law or regulation including, but not limited to, the following:


(a)           a representation, warranty or agreement by the Optionee to the
Company, at the time any Option is exercised, that the Optionee is acquiring the
Shares for investment and not with a view to, or for sale in connection with,
the distribution of any such Shares; and


(b)           a representation, warranty or agreement to be bound by any
restrictions that are, in the opinion of the Committee, necessary or appropriate
to comply with the provisions of any securities law deemed by the Committee to
be applicable to the issuance of the Shares.


ARTICLE III
RESTRICTED STOCK


Section 3.1.           Grants of Restricted Stock. Restricted Stock shall be
granted to Eligible Directors as provided in Sections 3.2 and 3.3 and may be
granted in the discretion of the Committee as provided in Section 3.4. Each
Restricted Stock grant shall be evidenced by an agreement containing such terms
deemed necessary or desirable by the Committee that are not inconsistent with
the Plan or any applicable law. No grant of Restricted Stock shall confer upon
any person any right to continue to serve as a Director.


Section 3.2.           Automatic Annual Grants. Immediately after each annual
meeting of stockholders of the Company, each Eligible Director shall
automatically be granted $167,500 in value of Restricted Stock. The number of
shares of Restricted Stock granted will be equal to (a) $167,500 divided by (b)
the Fair Market Value on the Date of Grant multiplied by (c) 1.2, with the
result then rounded to the nearest whole share.
 
6

--------------------------------------------------------------------------------

Section 3.3.           Election to Receive Restricted Stock. If the Compensation
Plan permits Eligible Directors to elect to receive Restricted Stock in lieu of
all or part of Director fees otherwise payable in cash, each Eligible Director
who has properly and timely made such election as provided in the Compensation
Plan shall automatically be granted a number of Shares of Restricted Stock equal
to (i) the amount of the fee such Eligible Director elects to receive in the
form of Restricted Stock divided by (ii) the Fair Market Value of a Share on the
Date of Grant multiplied by (iii) 1.2, with the result rounded to the nearest
whole Share.


Section 3.4.           Discretionary Grant of Restricted Stock. The Committee
may in its discretion grant Restricted Stock to Eligible Directors in addition
to Restricted Stock granted pursuant to Sections 3.2 and 3.3.


Section 3.5.           Date of Grant.


(a)           The Date of Grant of Restricted Stock granted under Section 3.2
shall be the date of the annual meeting of stockholders of the Company to which
the grant relates.


(b)           The Date of Grant of Restricted Stock granted under Section 3.3
shall be the date of the next annual meeting of stockholders after the election
by the Eligible Director pursuant to the Compensation Plan to receive the
Restricted Stock in lieu of cash fees, except that, for an Eligible Director
elected between annual stockholder meetings, the Date of Grant shall be the date
of his or her election as a Director.


(c)           The Date of Grant of Restricted Stock granted under Section 3.4
shall be the date on which the Committee takes formal action to grant the
Restricted Stock.


Section 3.6.           Vesting.


(a)           Restricted Stock granted under Section 3.2 shall vest six months
after the Date of Grant.


(b)           Restricted Stock granted under Section 3.3 shall vest on the
Payment Date(s) following the Date of Grant as provided in this Section 3.6(b).
The number of Shares of Restricted Stock granted under Section 3.3 that will
vest on each Payment Date after the Date of Grant shall equal the number of
Shares of Restricted Stock granted divided by the number of Payment Dates
occurring after the Date of Grant and before the first anniversary of the most
recent annual meeting of stockholders of the Company.


(c)           Restricted Stock granted under Section 3.4 shall vest six months
after the Date of Grant.


(d)           Notwithstanding the other provisions of this Section 3.6, (i)
Restricted Stock shall only vest as provided in this Section 3.6 if the holder
is a Director at the time the Restricted Stock would otherwise vest and (ii)
upon the occurrence of a Change in Control, all Restricted Stock issued under
the Plan that is outstanding at the time of the Change in Control shall
immediately vest.
 
7

--------------------------------------------------------------------------------

(e)           Notwithstanding the vesting conditions set forth in the Plan or
the Compensation Plan, the Committee may in its discretion at any time
accelerate the vesting of Restricted Stock or otherwise waive or amend any
conditions of a grant of Restricted Stock under the Plan.


Section 3.7.           Restrictions on Transfer. Restricted Stock granted to an
Eligible Director under the Plan (whether represented by stock certificates or
in book entry or other electronic form) shall be registered in the Director’s
name or, at the option of the Committee, not issued until such time as the
Restricted Stock shall become vested or as otherwise determined by the
Committee. If certificates are issued prior to the Shares of Restricted Stock
becoming vested, such certificates shall either be held by the Company on behalf
of the Director, or delivered to the Director bearing a legend to restrict
transfer of the certificate until the Restricted Stock has vested, as determined
by the Committee. The Director shall have the right to vote and receive
dividends on the Restricted Stock before it has vested. Except as may otherwise
be expressly permitted by the Committee, no Share of Restricted Stock may be
sold, transferred, assigned or pledged by the Director until such Share has
vested. In the event that a Director ceases to be a Director before all the
Director’s Restricted Stock has vested, the Shares of Restricted Stock that have
not vested shall be forfeited. At the time Restricted Stock vests (and, if the
Director has been issued legended certificates for Restricted Stock, upon the
return of such certificates to the Company), such vested Shares shall be issued
to the Director, in certificated or book entry or other electronic form, free of
restrictions.


Section 3.8.           Issuance of Shares. As a condition of the issuance of any
Shares of Restricted Stock, the Committee may obtain such agreements or
undertakings, if any, as it may deem necessary or advisable to assure compliance
with any provision of the Plan, any agreement or any law or regulation
including, but not limited to, the following:


(a)           a representation, warranty or agreement by the Eligible Director
to the Company that the Eligible Director is acquiring the Shares for investment
and not with a view to, or for sale in connection with, the distribution of any
such Shares; and


(b)           a representation, warranty or agreement to be bound by any
restrictions that are, in the opinion of the Committee, necessary or appropriate
to comply with the provisions of any securities law deemed by the Committee to
be applicable to the issuance of the Shares.


Section 3.9.           Section 83(b) Election. If a Director receives Restricted
Stock that is subject to a “substantial risk of forfeiture,” the Director may
elect under Section 83(b) of the Code to include in his or her gross income, for
the taxable year in which the Restricted Stock is received, the Fair Market
Value of such Restricted Stock on the Date of Grant. If the Director makes the
Section 83(b) election, the Director shall (a) make such election in a manner
that is satisfactory to the Committee, (b) provide the Company with a copy of
such election and (c) agree to promptly notify the Company if any Internal
Revenue Service or state tax agent, on audit or otherwise, questions the
validity or correctness of such election or of the amount of income reportable
on account of such election.
 
8

--------------------------------------------------------------------------------

ARTICLE IV
ADDITIONAL PROVISIONS


Section 4.1.           Administration of the Plan. The Plan shall be
administered by the Committee. The Committee shall have the authority to
interpret the provisions of the Plan, to adopt such rules and regulations for
carrying out the Plan as it may deem advisable, to decide conclusively all
questions arising with respect to the Plan and to make all other determinations
and take all other actions necessary or desirable for the administration of the
Plan. All decisions and acts of the Committee shall be final and binding upon
all affected Optionees and holders of Restricted Stock. If there is no
Committee, the Board shall administer the Plan and in such case all references
to the Committee shall be deemed to be references to the Board.


Section 4.2.           Adjustment of Shares. If at any time while the Plan is in
effect, there shall be any increase or decrease in the number of issued and
outstanding Shares through the declaration of a stock dividend or through any
recapitalization resulting in a stock split, combination or exchange of Shares,
the Committee shall make an appropriate adjustment in the number and kind of
Shares then subject to being issued under the Plan, so that the same proportion
of the Company’s issued and outstanding Shares shall continue to be subject to
issuance under the Plan upon the exercise of Options or as Restricted Stock.


Section 4.3.           Amendment. The Board may amend or modify the Plan in any
respect at any time, subject to stockholder approval if required by applicable
law or regulation or by applicable stock exchange rules.


Section 4.4.           Duration and Termination. The Plan shall be of unlimited
duration. The Board may suspend, discontinue or terminate the Plan at any time.
Such action shall not impair any of the rights of any holder of any Option or
Restricted Stock outstanding on the date of the Plan’s suspension,
discontinuance or termination without the holder’s written consent.


Section 4.5.           Effective Date. The Plan amends and restates the Existing
Plan in its entirety, effective April 28, 2015.
 
 
9

--------------------------------------------------------------------------------